Citation Nr: 0829221	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-11 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
craniotomy/cranioplasty.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Upon entry into service, the veteran had a metallic plate 
in his head that had been placed there when he was a young 
child due to an open depressed skull fracture, which he 
failed to report at his entrance examination.

2.  During service, the veteran underwent a revision 
cranioplasty with methyl methacrylate and wire, after which 
he developed a draining sinus tract that thereafter failed to 
heal.
 
3.  In February 1993, the veteran had to have removal of the 
cranioplasty due to a long time infection with revision of 
the scalp wound and debridement of the skull, with a 
subsequent cranioplasty in October 1993.  

4.  Current medical evidence shows the veteran has residuals 
from the in-service craniotomy/cranioplasty with complicating 
infection, including chronic headaches; bipolar disorder, not 
otherwise specified; traumatic brain injury with organic 
brain syndrome; and cognitive disorder.  


CONCLUSIONS OF LAW

1.  Headaches, residual of craniotomy/cranioplasty was 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.306 (2007).

2.  Bipolar disorder (not otherwise specified), residual of 
craniotomy/cranioplasty was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.306 (2007).

3.  Traumatic brain injury with organic brain syndrome, 
residual of craniotomy/cranioplasty was incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.306 (2007).

4.  Cognitive disorder (not otherwise specified), residual of 
craniotomy/cranioplasty was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

The Board notes that the veteran's service treatment records 
are not currently in the claims file.  However, given the 
detailed factual background provided by the Board in its 
November 2004 remand, they must have been available at that 
time.  Thus, the Board will rely upon that factual background 
as to what is shown in the service treatment records.

II.  Factual Background

The veteran served on active duty in the Army from June 1988 
to April 1990.  His service treatment records show that, in 
May 1989, he underwent a revision cranioplasty with methyl 
methacrylate and wire.  By way of history, it was reported 
that he had sustained a presumed open depressed skull 
fracture at age four and received a metallic plate in order 
to repair the skull defect.  It was noted that he did well 
until receiving a blow to the head causing a deformation of 
the plate.  In December 1989, it was reported that he had 
worn his helmet for 11 days on an exercise, and had some 
tenderness and swelling of the area.  In January 1990, he 
complained of headaches, swelling, dizziness, pain, and 
numbness of the left side of the face, especially in cold 
weather.  He was honorably discharged from service in April 
1990.  

In June 1990, the veteran underwent a VA examination at which 
he stated that he had experienced some swelling in the area 
where the plate was inserted in service.  He also reported 
having some dizziness, and sharp pains in the left occipital 
area.  On examination, there was a 3 by 2 inch depressed area 
in the left occipital region and some serous drainage.  The 
examiner suspected a stitch abscess.  Neurological evaluation 
was normal.  The diagnostic impression was residuals from a 
previous head injury and draining sinus in the left occipital 
area very likely from a stitch abscess.

The veteran was also examined in June 1990 by a private 
neurologist.  The veteran reported, after his in-service 
surgery, he had some scalp swelling that subsided 
spontaneously.  He reported that he noticed a soft spot that 
would swell at night but go down during the day.  He also 
stated that he had sharp pains in the area of the 
cranioplasty.  On examination, there was no swelling in the 
area of the skull prosthesis; however, a small round opening 
in the left parietal region that swelled on recumbency was 
noted.  There was no indication of infection or displacement 
of the prosthesis.  Neurological examination was within 
normal limits.  

In a June 1990 letter, the veteran was notified that, based 
on the June 1990 VA examination, medical treatment was 
recommended as soon as possible for a probable stitch abscess 
in the head.  A September 1990 VA Computerized Tomography 
(CT) showed soft tissue infection adjacent to the 
cranioplasty site with no evidence of intracranial extension.

In September 1992, the veteran testified at a personal 
hearing in support of his claim.  He described his childhood 
injury and reported that, while he was in the service, he 
injured his head when a pole hit him.  He stated that he had 
pain and subsequently underwent surgery.  He reported that he 
felt well immediately after the surgery, but later he 
experienced draining, pain, and swelling of the area, which 
had continued.

The veteran was examined at the Watson Clinic in January 
1993.  He complained of fluid leaking from his skull.  It was 
noted that he had undergone an acrylic cranioplasty that was 
initially swollen but later decreased; however, it had 
produced draining since that time.  Examination showed a 
cranioplasty defect and a small open sinus tract in the mid-
parietal area on the left side that was dripping serous 
anginous fluid.  The impression was infected cranioplasty.  A 
bone scan showed no evidence of osteomyelitis, and, in 
February 1993, the veteran underwent removal of the infected 
cranioplasty, revision of the scalp wound, and debridement of 
the skull.  Follow-up treatment records show continued 
healing of the wound, and, in June 1993, it was noted that 
the wound was well-healed and looked good.  As such, another 
acrylic cranioplasty was performed in October 1993.  Follow-
up records dated in 1994 show that the wound was well-healed 
with no signs of infection.

In September 1993, the veteran underwent another VA 
examination at which he complained of pain.  The examiner 
stated that there were no objective findings at present 
except a well-healed skull defect.  The diagnosis was skull 
defect, requires cranioplasty.  A September 1993 VA CT scan 
showed a bony surgical defect involving the high left 
parietal bone with no underlying brain abnormality 
appreciated.  The Board notes that this VA examination was 
conducted during the period between removal of the 
cranioplasty in February 1993 and the follow-up cranioplasty 
in October 1993.

The veteran underwent another VA examination in July 1995.  
He reported his history as set forth above.  He denied having 
any current weakness, numbness, problems with thinking, 
seizures, or other neurologic dysfunction.  Neurological 
examination was within normal limits.  X-rays showed a 3.5 by 
4.5 centimeter smooth craniotomy defect in the left parietal 
region; otherwise the study was normal.  The diagnosis was 
skull fracture with repeat cranioplasty in 1988, and 
secondary infection with replacement in 1992.  (The Board 
notes that these dates are actually off by one year.)

In March 2001, the veteran underwent psychological evaluation 
in connection with a claim for Social Security disability 
benefits.  He related his history of head injury with skull 
compression and plate insertion, repeated twice due to 
infections.  He related having the following potential 
residuals:  irritability, reduced concentration and 
attention, ringing in ears, dizziness with loss of 
coordination, pain within the surgical site, poor memory, 
reduced reading comprehension, and difficulty learning new 
information.  Following examination, the examiner's diagnoses 
were cognitive disorder not otherwise specified, personality 
change associated with medical condition, and depressive 
disorder not otherwise specified.  Social Security 
Administration (SSA) records dated in April 2001 show that 
the veteran was found to be under a disability as of October 
15, 2000.  His primary diagnosis was organic mental disorder, 
and his secondary diagnosis was personality disorder.

In June 2001, the veteran filed his application to reopen his 
claim for service connection for residuals of a craniotomy, 
and also included a claim for a TDIU.  VA outpatient 
treatment records dated in 2001 through 2004 show the veteran 
with complaints of headaches and pain over the area of the 
tender left parietal flap on multiple occasions, along with 
periodic feelings of nausea.  VA outpatient treatment records 
dated in 2003 through 2005 also show the veteran received 
treatment for psychiatric symptoms with multiple diagnoses 
including impulse control disorder, organic brain syndrome 
and major depressive disorder.  The veteran related his 
problems began after the 1993 surgery to remove the infected 
cranioplasty.

In March 2002, the veteran testified at a hearing at the RO.  
He reported that he currently had pain and occasional 
pressure in the area of the craniotomy.  He indicated that he 
was taking medication for the pain in his head, and was 
receiving social security disability benefits.  He said that 
his condition had also affected him mentally, and has 
interfered with his ability to work.  He stated that prior to 
his surgery during service, the only problem he experienced 
was pain in his head when he was wearing his helmet.  

In December 2002, the veteran underwent a VA brain and spinal 
cord examination.  His relevant medical history was reported.  
It was indicated that he had difficulty with somatization 
disorder, aches and pains in his shoulder, head, knees, 
ankles, and toes, and had also been quite depressed.  He was 
currently unemployed.  He complained that he did not sleep 
well and was nervous.  He said that he was unable to perform 
strenuous activities, and experienced impaired short-term 
memory.  He also reported vertigo.  Following examination, 
the examiner's impression was that the veteran did not need 
the surgery performed during service, but rather just needed 
an adjustment to his helmet.  After the surgery, he developed 
an infection which was aspirated on at least two occasions.  
A draining fistula occurred later, which required surgical 
removal of the infected cranioplasty.  The examiner opined 
that it was doubtful that a bump on the head during service 
had caused any of the veteran's problems but, even if it did, 
the infection could have been caused by an abrasion at this 
time and therefore this would also be connected to service.  
The examiner concluded that the veteran's disability was 
service-connected, and years of drainage and infection had 
produced a surgical scar of the left temporal mandibular 
joint, as well as, severe emotional disturbances and possible 
vestibular damage from antibiotics used to treat the 
infection.

The veteran's claim to reopen for service connection was 
previously before the Board in November 2004.  At that time, 
the Board reopened the veteran's claim and remanded for the 
December 2002 VA examiner to list exactly what current 
residuals the veteran has, and to explain how the surgery 
itself, or any post operative residuals of that surgery, 
resulted in the enumerated current disabilities, or, in the 
alternative, provide the veteran with a new VA examination.  

The veteran was provided with a VA brain and spinal cord 
examination in August 2006.  After reviewing the veteran's 
claims folder and interviewing and examining the veteran, the 
examiner assessed the veteran to have headaches, which the 
examiner opined are probably related, at least in part, to 
the surgical wound although they also may be associated with 
migraines or due to the chronic use of analgesics (rebound 
headaches).  However, the examiner also stated it is really 
difficult to measure to what extent his headaches are related 
to each possible pathology.  

The veteran's claim was returned to the Board, which remanded 
it again in October 2007.  The Board found that the August 
2006 VA examination did not address the mental disorders 
referred to by the December 2002 examiner, and therefore 
remanded the veteran's claim for a VA mental disorders 
examination.  This examination was conducted in January 2008.  
The examiner was requested to diagnosis any current mental 
disorders and to provide an opinion as to whether they are 
related to the craniotomy in service or to any sequelae 
including what apparently was a lingering infection or scar 
resulting therefrom.  After examining the veteran and 
reviewing the claims file, the examiner diagnosed the veteran 
to have bipolar disorder (not otherwise specified), traumatic 
brain injury with organic brain syndrome secondary to cranium 
plate infection, and cognitive disorder (not otherwise 
specified).  In providing an opinion, the examiner opined 
that is at least as likely as not that these mental disorders 
were caused by or are a result of the cranial plate removal 
with consequent cranium plate-related infection.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 2002).  The presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b) (2007).  In 
determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1) (2007).  History given by the 
veteran, which conformed to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  
38 C.F.R. § 3.304(b)(2) (2007).

From the evidence of record, it is clear that the veteran had 
a craniotomy with insertion of a metal plate prior to his 
entrance into service.  Although the veteran did not report 
this at his entrance examination and, thus, it was not noted 
at the time of his entry, the condition of having a metal 
plate in his head is of such a character and origin as to 
have pre-existed service given that the veteran did not have 
the plate inserted during service, but rather had replacement 
of it.  Furthermore, the veteran's consistent report is that 
the craniotomy with insertion of a metal plate happened when 
he was young (around four or five years of age).  Finally, 
the Board notes that the veteran was actually discharged from 
service by reason of fraudulent entry due to his failure to 
report at the entrance examination that he had a metal plate 
in his head, which would most likely have disqualified him 
from service.  All of this evidence establishes that it is 
clear and unmistakable that the craniotomy with insertion of 
a metal plate pre-existed service.  Therefore, the veteran is 
not entitled to the presumption of soundness for the pre-
service cranioplasty (insertion of metal plate in head).    

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest)  
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) and (b) (2007).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2007).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b)(1) (2007).  When a disability has 
improved in one respect but has been made worse in another 
respect by in-service medical or surgical treatment, the 
rating schedule should be used to determine if the overall 
degree of disability has increased during service.  Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).

In the present case, the veteran's pre-existing cranioplasty 
appears to have worsened in service based upon the fact that 
he underwent a replacement of the pre-existing metal plate in 
service in May 1989.  Clearly, this procedure was meant to 
ameliorate the worsening of the veteran's pre-existing 
cranioplasty.  However, this surgical procedure, although 
improving the veteran's pre-existing cranioplasty in one 
respect, actually made it worse in another respect.  

Prior to the surgery, the veteran's only complaints were that 
his helmet caused him pain and irritation at the site of the 
metal plate and that he sustained an injury to the site of 
the metal plate when a pipe fell and hit him.  After the 
surgery, the veteran complained twice in service of 
headaches, swelling, dizziness, pain, and numbness of the 
left side of the face.  Within two months of his separation 
from service, there is medical evidence showing that the 
veteran had serous fluid leaking at the site of where the 
incision was made for the in-service craniotomy.  A CT scan 
of the head taken five months after the veteran's discharge 
from service showed that there was soft tissue infection 
adjacent to the cranioplasty site.  The medical evidence 
shows that the veteran continued to have problems with serous 
fluid leakage and infection over the next two and a half 
years.  Although the VA treatment records are not in the 
claims file, the December 2002 VA examiner noted reviewing 
these records and that the veteran had been seen at various 
VA facilities during this period of time, with aspiration of 
the site on two occasions and episodes of unexplained fevers 
that responded to antibiotics.  In January 1993, the veteran 
was seen by a private neurologist who diagnosed the veteran 
to have an untreated infection of the cranioplasty, and the 
veteran underwent surgery in February 1993 to remove the 
infected cranioplasty, revise the scalp wound and debride the 
skull.  The cranioplasty was redone in October 1993 only 
after it was definite that there was no lingering infection.

It is clear from the medical evidence that the veteran had a 
longstanding infection after the craniotomy/cranioplasty 
conducted in service that went untreated for many years.  In 
fact, the private neurologist who conducted the veteran's 
surgeries 1993 stated in one of his treatment records that 
"the bizarre thing is that he has persisted with a draining 
sinus tract since that time, and it would appear that nothing 
further has been done about this."  Based upon the totality 
of the medical evidence, the Board finds there is sufficient 
evidence of a chronicity of symptomatology after service to 
establish that the infection the veteran had was related to 
the craniotomy/cranioplasty in service and most likely 
existed prior to the veteran's separation from service.

Now the veteran has complaints of both physical and mental 
problems.  VA examinations in December 2002, August 2006 and 
January 2008 establish that the veteran has headaches, 
bipolar disorder, traumatic brain injury with organic brain 
syndrome and cognitive disorder due to the 
craniotomy/cranioplasty in service and subsequent infection.  
Although the August 2006 examiner stated that there may be 
multiple pathologies of the veteran's headaches, he did not 
rule out that the in-service craniotomy/cranioplasty with 
subsequent infection could be the cause of the veteran's 
headaches.  Nor did he set forth that any one pathology was 
more predominant than another.  Thus, the Board gives the 
veteran the benefit of the doubt that he has headaches 
related to the craniotomy/cranioplasty conducted in service 
complicated by the longstanding infection thereafter.  In 
addition, although the veteran's current residuals may have 
taken some time to present, the Board finds that the 
unequivocal opinions of the VA examiners is sufficient enough 
to establish a relationship between the veteran's current 
disorders (headaches, bipolar disorder, traumatic brain 
injury with organic brain syndrome and cognitive disorder) 
and the in-service craniotomy/cranioplasty with subsequent 
infection.  

For these reasons, the Board finds that the preponderance of 
the evidence is in favor of the veteran's claim.  Thus 
service connection is granted for the following residuals of 
the in-service craniotomy/cranioplasty with subsequent 
infection - headaches, bipolar disorder, traumatic brain 
injury with organic brain syndrome and cognitive disorder.  

As a final matter, the Board notes that, in the last 
Supplemental Statement of the Case, the Appeals Management 
Center denied the veteran's claim based upon the character of 
the veteran's service.  As previously noted, the veteran was 
discharged from service by reason of fraudulent entry because 
of his failure to report his pre-existing cranioplasty.  

Service is valid unless the enlistment is voided by the 
service department.  38 C.F.R. § 3.14 (2007).  More 
specifically, where an enlistment is voided by the service 
department for reasons other than a statutory prohibition or 
misrepresentation of age, service is valid from the date of 
entry upon active duty to the date of voidance by the service 
department.  38 C.F.R. § 3.14(a) (2007).  Furthermore, 
benefits may not be paid unless the discharge is held to have 
been under conditions other than dishonorable.  Generally 
discharge for concealment of a physical or mental defect 
except incompetency or insanity which would have prevented 
enlistment will be held to be under dishonorable conditions.  
Id.  However, determinations as to honorable service will be 
made by the service department and the findings shall be 
binding on VA.  38 C.F.R. § 3.14(d) (2007).  

In the present case, the veteran's DD 214 does show that he 
was discharged due to fraudulent entry, but the Army 
characterized his service to be honorable.  As VA is bound by 
the Army's determination that the veteran's service was 
honorable, the veteran cannot be denied VA benefits for the 
period of his service based upon the finding that he 
fraudulently entered service due to a failure to disclose his 
pre-existing cranioplasty.  Therefore, the veteran's service 
is valid from the date of entry upon active duty to the date 
of voidance by the service department, essentially his entire 
period of service.  


ORDER

Service connection for headaches, residual of 
craniotomy/cranioplasty, is granted.

Service connection for bipolar disorder (not otherwise 
specified), residual of craniotomy/cranioplasty, is granted.

Service connection for traumatic brain injury with organic 
brain syndrome, residual of craniotomy/cranioplasty, is 
granted.

Service connection for cognitive disorder (not otherwise 
specified), residual of craniotomy/cranioplasty, is granted.


REMAND

As the Board is granting service connection for the veteran's 
current residuals of the in-service craniotomy/cranioplasty, 
remand of the veteran's claim for a TDIU is warranted as it 
is inextricably intertwined with the decision on what 
disability ratings are assigned to the veteran's now service-
connected disabilities.  

Accordingly, this case is REMANDED for the following:

After evaluating the veteran's now service-
connected residuals of the in-service 
craniotomy/cranioplasty and assigning the 
appropriate disability ratings to those 
disabilities, the veteran's claim for a TDIU 
should be readjudicated pursuant to 
38 C.F.R. § 4.16.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative, if any.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


